FILED
                                                                       United States Court of Appeals
                                                                               Tenth Circuit

                        UNITED STATES COURT OF APPEALS                       January 26, 2016

                                                                           Elisabeth A. Shumaker
                                     TENTH CIRCUIT                             Clerk of Court



    ELRADER BROWNING, JR.,

          Petitioner - Appellant,
                                                               No. 15-1425
    v.                                                (D.C. No. 1:15-CV-01534-LTB)
                                                                (D. Colo.)
    JOHN OLIVER,

         Respondent - Appellee.



                                ORDER AND JUDGMENT*


Before HARTZ, BALDOCK, and MORITZ, Circuit Judges.



         Elrader Browning, Jr., a federal prisoner proceeding pro se, applied for relief

under 28 U.S.C. § 2241 in the United States District Court for the District of Colorado.

The district court denied his application because he failed to show that the remedy

available to him under 28 U.S.C. § 2255 was inadequate or ineffective to challenge his


*
  After examining the briefs and appellate record, this panel has determined unanimously
that oral argument would not materially assist in the determination of this appeal. See
Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore ordered submitted
without oral argument.
sentence. Exercising jurisdiction under 28 U.S.C. § 1291, we affirm the dismissal of his

application.

       Mr. Browning is serving a life sentence imposed in 1988 by the United States

District Court for the Central District of California after he was convicted of multiple

drug-distribution charges. Since that time he has filed a motion for relief under § 2255

and two separate motions under Fed. R. Crim. P. 35. He now seeks relief under

28 U.S.C. § 2241, arguing that his sentence is defective because the sentencing court

failed to make a drug-amount determination and failed to state the reasons for his

sentence under 18 U.S.C. § 3553(a).

       “A petition brought under 28 U.S.C. § 2241 typically attacks the execution of a

sentence rather than its validity and must be filed in the district where the prisoner is

confined.” Brace v. United States, 634 F.3d 1167, 1169 (10th Cir. 2011) (internal

quotation marks omitted). “A § 2255 motion, on the other hand, is generally the

exclusive remedy for a federal prisoner seeking to attack the legality of detention, and

must be filed in the district that imposed the sentence.” Id. (brackets and internal

quotation marks omitted). Although § 2255’s savings clause permits a federal prisoner to

proceed under § 2241 if a “§ 2255 motion is inadequate or ineffective to test the legality

of his detention,” 28 U.S.C. § 2255(e), that exception will rarely be available to challenge

a conviction or sentence. See Brace, 634 F.3d at 1169. “The petitioner bears the burden

of demonstrating that the remedy in § 2255 is inadequate or ineffective.” Id.


                                              2
       Mr. Browning argues he may proceed under the savings clause because, in

denying one of his Rule 35 motions, the sentencing court ignored the same two issues he

raises in his § 2241 application. But a district court’s failure to address an argument can

easily be challenged on appeal; and we fail to see how an error in a Rule 35 proceeding

would establish the ineffectiveness or unavailability of the § 2255 remedy. The mere fact

that his § 2255 motion would be unsuccessful or that he would be precluded from filing a

second § 2255 motion does not render § 2255 inadequate or ineffective. See Cleaver v.

Maye, 773 F.3d 230, 233 (10th Cir. 2014). Mr. Browning has failed to show that his

present claim is permitted under the savings clause.

       We AFFIRM the judgment of the district court.

                                          ENTERED FOR THE COURT


                                          Harris L Hartz
                                          Circuit Judge




                                             3